DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osawa et al. (US 2019/0171056).
Claim 1:	Osawa et al. disclose (at least in modified Fig. 4) a display module, comprising:

    PNG
    media_image1.png
    779
    752
    media_image1.png
    Greyscale

a display area DA and a non-display area NDA located at a periphery of the display area, the non-display area comprising a sealing area SE close to the display area and a binding area (comprising elements 10 and L1) away from one side of the display area 
the binding area provided with a first substrate (element 10) and at least one first terminal (element L1) located on the first substrate, wherein the first terminal has st end) and a second end (modified Fig. 4: 2nd end) opposite to the first end, the second end is closer to the display area than the first end, and the first end is in contact with a first lateral surface of the display module (Examiner notes: (1) Modified Fig. 4 shows the first end (1st end) would be in contact with a first lateral surface of the display module through other elements, such as element C and 12. Notes that the claim language is “in contact”, not “in direct contact”. (2) Fig. 1 shows L1 in contact (or in direct contact) with a first lateral surface of the display module.)
an area of a first cross-section of the first end of the first terminal in a direction perpendicular to the first substrate is larger than an area of a second cross-section of the second end of the first terminal in the direction perpendicular to the first substrate (modified Fig. 4)
Claim 7:
wherein the sealing area SE has an overlapping portion with the binding area (comprising elements 10 and L1) (modified Fig. 4)
the sealing area is provided with a sealant SE, and the sealant covers the first terminal (element L1) located in the overlapping portion (modified Fig. 4)
Claim 8:
wherein the binding area (comprising elements 10 and L1) is located in the sealing area SE; and the sealant SE covers the first terminal (element L1) in the binding area (modified Fig. 4)
Claim 9:
wherein the display module further comprises a second substrate SUB2 disposed opposite to and parallel to the first substrate (element 10 or SUB1), and a positive projection of the second substrate on the first substrate coincides with the first substrate (Fig. 2 or modified Fig. 4)
wherein the first substrate is an array substrate (Fig. 2 or modified Fig. 4; par. [0047]), and the second substrate SUB2 is a color film substrate (Fig. 2 or modified Fig. 4; par. [0049])
Claim 10:	Osawa et al. disclose (at least in modified Fig. 4) a display device, comprising a display module, the display module comprising:
a display area DA and a non-display area NDA located at a periphery of the display area, the non-display area comprising a sealing area SE close to the display area and a binding area (comprising elements 10 and L1) away from one side of the display area 
the binding area provided with a first substrate (element 10) and at least one first terminal (element L1) located on the first substrate, wherein the first terminal has a first end (modified Fig. 4: 1st end) and a second end (modified Fig. 4: 2nd end) opposite to the first end, the second end is closer to the display area than the first end, and the first end is in contact with a first lateral surface of the display module (Examiner notes: (1) Modified Fig. 4 shows the first end (1st end) would be in contact with a first lateral surface of the display module through other elements, such as element C and 12. Notes that the claim language is “in contact”, not “in direct contact”. (2) Fig. 1 shows L1 in contact (or in direct contact) with a first lateral surface of the display module.)
an area of a first cross-section of the first end of the first terminal in a direction perpendicular to the first substrate is larger than an area of a second cross-section of the second end of the first terminal in the direction perpendicular to the first substrate (modified Fig. 4)
 Claim 16:
wherein the sealing area SE has an overlapping portion with the binding area (comprising elements 10 and L1) (modified Fig. 4)
the sealing area is provided with a sealant SE, and the sealant covers the first terminal (element L1) located in the overlapping portion (modified Fig. 4)
Claim 17:
wherein the binding area (comprising elements 10 and L1) is located in the sealing area SE; and the sealant SE covers the first terminal (element L1) in the binding area (modified Fig. 4)
Claim 18:
wherein the display module further comprises a second substrate SUB2 disposed opposite to and parallel to the first substrate (element 10 or SUB1), and a positive projection of the second substrate on the first substrate coincides with the first substrate (Fig. 2 or modified Fig. 4)
wherein the first substrate is an array substrate (Fig. 2 or modified Fig. 4; par. [0047]), and the second substrate SUB2 is a color film substrate (Fig. 2 or modified Fig. 4; par. [0049])
	Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2018/0203318).

    PNG
    media_image2.png
    523
    814
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    681
    825
    media_image3.png
    Greyscale

Claim 1:	Abe et al. disclose (Fig. 10 and modified Fig. 11) a display module, comprising:
a display area DPA and a non-display area FLA (comprising FLA1, FLA3 and FLA4 in Fig. 10) located at a periphery of the display area, the non-display area comprising a sealing area SEL close to the display area and a binding area away from one side of the display area
the binding area provided with a first substrate BS and at least one first terminal (comprising elements WL11 and WL12) located on the first substrate, wherein the st end) and a second end (modified Fig. 11: 2nd end) opposite to the first end, the second end is closer to the display area than the first end, and the first end is in contact with a first lateral surface of the display module (modified Fig. 11)
an area of a first cross-section of the first end of the first terminal in a direction perpendicular to the first substrate is larger than an area of a second cross-section of the second end of the first terminal in the direction perpendicular to the first substrate (Examiner notes: the area of a first cross-section of the first end of the first terminal would be the area of element WL11 from the divided line to the edge on the left of element WL11; the area of a second cross-section of the second end of the first terminal in the direction would be area of element WL11 overlapped with element WL12. Therefore, the area of a first cross-section of the first end of the first terminal in a direction perpendicular to the first substrate is larger than the area of a second cross-section of the second end of the first terminal in the direction perpendicular to the first substrate.)
Claim 2:
wherein the binding area comprises a first area (an area that comprising a portion of WL12 alone) close to the display area and a second area (an area that comprising a portion of WL11 and a portion of WL12) away from the display area
in a direction from the first substrate to the first terminal, a height of the first terminal located in the first area is less than a height of the first terminal located in the second area (modified Fig. 11)
Claim 3:
wherein a thickness of the first terminal located in the first area is less than a thickness of the first terminal located in the second area (modified Fig. 11: a first area is an area that comprising a portion of WL12 alone, and a second area is an area that comprising a portion of WL11 and a portion of WL12)
Claim 4: 
wherein a shape of a third cross-section of the first terminal located in the second area in a third cross-sectional plane comprises a trapezoid; wherein the third cross-sectional plane is perpendicular to the first lateral surface and the first substrate (modified Fig. 11) 
Claim 10:	Abe et al. disclose (Fig. 10 and modified Fig. 11) a display device, comprising a display module, the display module comprising:
a display area DPA and a non-display area FLA (comprising FLA1, FLA3 and FLA4 in Fig. 10) located at a periphery of the display area, the non-display area comprising a sealing area SEL close to the display area and a binding area away from one side of the display area
the binding area provided with a first substrate BS and at least one first terminal (comprising elements WL11 and WL12) located on the first substrate, wherein the first terminal has a first end (modified Fig. 11: 1st end) and a second end (modified Fig. 11: 2nd end) opposite to the first end, the second end is closer to the display 
an area of a first cross-section of the first end of the first terminal in a direction perpendicular to the first substrate is larger than an area of a second cross-section of the second end of the first terminal in the direction perpendicular to the first substrate (Examiner notes: the area of a first cross-section of the first end of the first terminal would be the area of element WL11 from the divided line to the edge on the left of element WL11; the area of a second cross-section of the second end of the first terminal in the direction would be area of element WL11 overlapped with element WL12. Therefore, the area of a first cross-section of the first end of the first terminal in a direction perpendicular to the first substrate is larger than the area of a second cross-section of the second end of the first terminal in the direction perpendicular to the first substrate.)
Claim 11:
wherein the binding area comprises a first area (an area that comprising a portion of WL12 alone) close to the display area and a second area (an area that comprising a portion of WL11 and a portion of WL12) away from the display area
in a direction from the first substrate to the first terminal, a height of the first terminal located in the first area is less than a height of the first terminal located in the second area (modified Fig. 11)
Claim 12:
wherein a thickness of the first terminal located in the first area is less than a thickness of the first terminal located in the second area (modified Fig. 11: a first area is an area that comprising a portion of WL12 alone, and a second area is an area that comprising a portion of WL11 and a portion of WL12)
Claim 13: 
wherein a shape of a third cross-section of the first terminal located in the second area in a third cross-sectional plane comprises a trapezoid; wherein the third cross-sectional plane is perpendicular to the first lateral surface and the first substrate (modified Fig. 11) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0203318) in view of Saitoh et al. (US 2018/0314099).
Claims 5-6 and 14-15:
	Abe et al. do not explicitly disclose wherein the binding area is further provided with a first protrusion located between the first substrate and the first terminal, and the the first end of the first terminal and the first lateral surface is a, and 30° ≤ a ≤ 70°; and wherein in the direction perpendicular to the substrate, a cross-sectional shape of the first protrusion comprises at least one of a trapezoid, a rectangle, a square, and a triangle.  
	Saitoh et al. disclose (Fig. 9; pars. [0088]-[0089]) a terminal line 29 formed on an insulation layer 20, wherein the insulation layer 20 included an edge that has an angle of slope equal to or smaller than 35°.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe et al.’s device with the teaching of Saitoh et al. to have the binding area provided with a first protrusion located between the first substrate and the first terminal, and the first protrusion disposed close to the first lateral surface; wherein an included angle between the first end of the first terminal and the first lateral surface is a, and 30° ≤ a ≤ 70°. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to improve reliability in short-circuit protection (Saitoh et al., pars. [0005] and/or [0090]). Furthermore, even though Saitoh et al. do not explicitly disclose wherein in the direction perpendicular to the substrate, a cross-sectional shape of the first protrusion comprises at least one of a trapezoid and a triangle, it would have been obvious to one of ordinary skill in the art to do so. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to improve reliability in short-circuit protection (Saitoh et al., pars. [0005] and/or [0090]).
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of new ground(s) of rejection.
Regarding applicant’s arguments with respect to independent claims 1 and 10 with corresponding cited references Osawa et al. (US 2019/0171056) and Abe et al. (US 2018/0203318), please refer to Examiner notes in claims 1’s and 10’s rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 30, 2021